DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 53-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn (3,818,967).
Regarding Claim 53:  Dunn (‘967) discloses:  A method for dismounting a tire (14) from a wheel assembly (16), said wheel assembly comprising
a top bead seat having an outer edge and a bottom bead seat 
(fig. 2), and the tire having a top bead (12) and a bottom bead wherein the top bead and the bottom bead sit between the top bead seat and the bottom bead seat (fig. 2), the method
comprising the steps of:
a. inserting at least a first finger (56, 80) and a second finger (78, 82) between the top bead and the top bead seat inside a void encompassed by the wheel assembly, the top bead and the bottom bead (col. 3, line 13-16),
b. using the first finger and the second finger to pull a portion of at least the top bead past a first plane defined by the outer edge of the top bead seat (fig. 1; col. 3, line
16-17), and 
c. moving the first finger (56, 80) in a first rotational direction (arrow 94) away from the second finger (78, 82) without the first rotational direction crossing the first plane
defined by the outer edge of the top bead seat (col. 3, lines 33-45).
Regarding claims 54-60:  Dunn (‘967) discloses:  The additional step of moving the second finger in a second rotational opposite that of the first finger (Col. 2, lines 32-33); wherein a total number of degrees of rotation between the first finger and the second finger in step c is in a range of between 90° and 360° in a plane parallel to the plane defined by the outer edge of the top bead seat (Col. 3, lines 40-41); wherein the first finger, the second finger, or both advance the top bead away from the outer edge of the top bead seat during step c (Fig. 1); and, wherein the first finger and the second finger do not touch the outer edge of the top bead seat during steps a, b, and c (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 61-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (‘967), as applied to claims 53-60, in combination with Lewis (2,903,050)
Dunn (‘967), as applied to claims 53-60, discloses the method as cited except for the additional features/steps as provided in claims 61-70.
Lewis (‘050) provides:  d. using the first finger and the second finger to pull a portion of at least the bottom bead past the plane defined by the outer edge of the top bead seat, and
e. moving the first finger in a first rotational direction away from the second finger without the first rotational direction crossing the plane defined by the outer edge of the top bead seat.
Additionally, Lewis (‘050) provides:
wherein step e further comprises moving the second finger in a second rotational direction opposite that of the first finger;
wherein a total number of degrees of rotation between the first finger and the second finger in step e is in a range of between 90° and 360° in a second plane parallel to the first plane defined by the outer edge of the top bead seat;
wherein the first finger, the second finger, or both advance the bottom bead away from the outer edge of the top bead seat during step e; 
wherein the method includes advancing the bottom bead away from the bottom bead seat and towards the top bead seat prior to step d; 
wherein the first finger and the second finger do not touch the outer edge of the top bead seat during steps d and e; 
wherein the first finger and the second finger do not touch the outer edge of the top bead seat during steps d and e (see, e.g., Figs 2, 4 and 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have modified the disclosure of Dunn (‘967) with the disclosure of Lewis (‘050) in order to facilitate the removal of a tire from a rim/wheel.
Allowable Subject Matter
Claims 71 and 72 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  an apparatus for removing a tire from a wheel having all of the features as cited in claims 71 and 72 has neither been disclosed nor suggested in part, whole, or combination, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/